DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/15/2022. As directed by the amendment: Claim 17 has been amended, claims 1-16 and 19 have been cancelled, and claims 37-41 have been added. Thus, claims 17-18 and 20-41 are presently pending in the application wherein claims 23-36 are withdrawn.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Randlov (US 2007/0179352). Applicant argues that Thukral does not disclose the amendment to claim 17; examiner agrees. Examiner now uses Randlov to teach the amendment to claim 17 (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20-22, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Thukral (US 2009/0006129); in view of Randlov (US 2007/0179352).
Regarding Claim 17, Thukral discloses a bolus calculator for determining a bolus of insulin, the bolus calculator comprising: an input terminal including at least one of a user interface (device interface (46); Fig.2), a signal receiver, or a first wired connection connecting the bolus calculator (software (50); Fig.3) to a first electronic device (server computer (12)) (the software (50) is used by the system (10), and the device interface (46) is located within the system connecting the software (50) to a server computer (12)) (With reference to FIG. 3, one illustrative embodiment of software 50 used by the system 10 of FIG. 2 and according to the present invention is shown; parag. [0068], first sentence) (The software 50 will be understood to be configured in a conventional manner to allow for appropriate interaction between the client computer 14 and the server computer 12 for performing user authentication, acquiring and/or storing data in a database and conducting ancillary activities such as background processing of data, automation of triggering events, and the like; parag. [0068], lines 3-9); and an output terminal comprising at least one of a display (monitor (20)), a signal transmitter, or a second wired connection connecting the bolus calculator to a second electronic device (client computer (14)) (The communication interfaces 26 and 32 may be any conventional communication interfaces that provide for electronic communications between the server computer 12 and the client computer 14; parag. [0067], lines 3-6), wherein the bolus calculator is configured to: receive, through the input terminal (46), a time series of blood glucose values (the data collection protocols module (70) in software (50) is used in system (10) to provide the collection of tissue glucose measurement as a function of time via sensor (48) and device interface (46)) (Examples of data collection protocols that may be available in the data collection protocols module 70 include, but are not limited to, one or more data collection protocols that provide for the collection of patient blood or tissue glucose measurements as a function of time; parag.[0075], lines 1-5) (The processor 34 of the client computer 14 provides information to, or receives information from, an external device 48, such as in the form of a patient data measurement and/or collection device, via the device interface 46. Examples of the patient data measurement and/or collection device 48 may include, but should not be limited to, a blood or tissue glucose sensor or other glucose measurement device; parag. [0066], lines 1-8), retrieve at least one known pulse response (glucose drop) representing an active profile of at least one insulin (the glucose drop is directly proportional to insulin) (parags. [0205]- [0206]), convolute the time series of blood glucose values with the at least one known pulse response to determine the bolus of insulin (equation (20)) (parag. [0208]), and provide the bolus of insulin through the output terminal (20) (The disease management components include: personal computers, centralized databases for data management, algorithms providing procedures for managing pump infusion based on user inputs, glucose measurements, and insulin-delivered amounts, user inputs via user interface, measurements, tests, etc., healthcare professional (HCP) inputs via user interface, measurements, tests; and smart insulin pumps, smart blood glucose (bG) meters, and other handheld devices which may be either integrated or standalone devices that function independently; parag. [0057], lines 10-19).
Thukral does not appear to disclose the bolus of insulin is determined for a selected type of insulin selected from a plurality of types of insulin.
Randlov teaches it was known in the art to select long acting insulin (parag. [0093]) from plurality of insulin types (intermediate-acting, prolonged intermediate-acting, and long-acting insulin) (parag. [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tukral to incorporate the teachings of Randlov to select a type of insulin from a plurality of types of insulin in order for the insulin to stay the longest in the body (parag.[0008]).
Regarding Claim 18, Thukral as modified discloses the bolus calculator of claim 17, and further discloses wherein the bolus calculator is configured to consider a dead time in the time series, the dead time being determined at least in part by a delay caused due to measuring blood glucose measurement of capillary blood of a human body (the software is fully capable of considering a dead time that is the time when glucose is measured at time K as seen in equation (20)) (This happens when the following conditions are met: no bG condition which occurs on non-availability of glucose measurement due to measurement delays (e.g., at the start of the experiment, if it occurs at all); parag. [0160], lines 11-15).
Regarding Claim 20, Thukral as modified discloses the bolus calculator of claim 17, and further discloses wherein the bolus calculator is configured to store patient specifics of a patient and use the patient specifics in determining the bolus (illustratively, the patient-specific data that is collected according to any of the various data collection protocols is stored in the database 24 (FIG. 2); parag. [0071], lines 25-27).
Regarding Claim 21, Thukral as modified discloses the bolus calculator according to claim 20, and further discloses wherein the bolus calculator is configured to store a characteristic map that maps (i) a plurality of stored pulse responses (glucose drop) for one or more types of insulin (parag. [0078]) to (ii) sets in a plurality of sets of patient specifics, wherein the patient specifics of the patient is a set in the plurality of sets of patient specifics (parag. [0071], lines 12-30).
Regarding Claim 22, Thukral as modified discloses the bolus calculator according to claim 20, wherein the bolus calculator is configured to convolute (i) all selectable types of insulin for the patient specifics of the patient (patient specific in the data collection protocols module (70)) (ii) with the time series of measured blood glucose values, and select a most appropriate type of insulin (the software is fully capable of convolute with the time series the measured glucose at time K to determine the appropriate type of insulin using equation 20) (parag. [0050], first sentence) (parag. [0071]) (the software is fully capable of storing the selected type of insulin (long-acting) (parag. [0095] in Randlov).
Regarding Claim 37, Thukral as modified discloses the bolus calculator of claim 17, and Randlov further teaches wherein the plurality of types of insulin comprise a slowly acting insulin, a rapid-acting insulin and a medium acting insulin (parag. [0008]).
Regarding Claim 38, Thukral as modified discloses the bolus calculator of claim 18, and further discloses wherein the bolus calculator is further configured to perform a teach-in run (adjusting process (100)) to measure a pulse response of the human body in order to determine the dead time (delay) (parags. [0137] and [0160]) (equation (20)).
Regarding Claim 39, Thukral as modified discloses the bolus calculator of claim 17, wherein the bolus calculator is further configured to store measured blood glucose values and boluses calculated by the bolus calculator to generate a history (parags. [0108] and [0120], and wherein the bolus calculator is further configured to take the history into account when calculating boluses (parags. [0111] and [0153]).
Regarding Claim 40, Thukral as modified discloses the bolus calculator of claim 17, and further discloses configured to compare measured blood glucose values measured by a blood glucose sensor (measured glucose) with modeled blood glucose values (predicted glucose) calculated by a human body model before determining the bolus of insulin (parag. [0143]).
Regarding Claim 41, Thukral as modified discloses the bolus calculator of claim 17, and further discloses configured to derive the time series of the blood glucose values from measured blood glucose values (the data collection protocols module (70) in software (50) is used in system (10) to provide the collection of tissue glucose measurement as a function of time via sensor (48) and device interface (46)) (Examples of data collection protocols that may be available in the data collection protocols module 70 include, but are not limited to, one or more data collection protocols that provide for the collection of patient blood or tissue glucose measurements as a function of time; parag.[0075], lines 1-5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783